     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 1 of 13 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott Alan Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5
     DONIGER / BURROUGHS
     603 Rose Avenue
 6   Venice California 90291
 7
     Telephone: (310) 590-1820
     Attorneys for Plaintiff
 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
     H. SCOTT SALINAS, an Individual,            Case No.:
12
                                                     PLAINTIFF’S COMPLAINT FOR:
13   Plaintiff,
                                                      1. COPYRIGHT
14                                                       INFRINGEMENT;
     v.
15                                                    2. VICARIOUS AND/OR
     THE PROCTER & GAMBLE COMPANY,                       CONTRIBUTORY
16                                                       COPYRIGHT
     an Ohio Corporation; WIEDEN +                       INFRINGEMENT;
17   KENNEDY, INC., an Oregon Corporation;
     and DOES 1 through 10,                           3. VIOLATION OF THE
18                                                       LANHAM ACT, 15 U.S.C. §
                                                         1125(a); and
19   Defendants.
                                                      4. VIOLATION OF
20                                                       CALIFORNIA CIVIL CODE §
                                                         3344 AND/OR CALIFORNIA
21                                                       COMMON LAW RIGHT OF
                                                         PUBLICITY
22
                                                      5. VIOLATION OF
23                                                       CALIFORNIA BUSINESS &
                                                         PROFESSIONS CODE §
24                                                       17200.

25                                                    6. CANCELLATION OF
                                                         TRADEMARK
26                                                       REGISTRATION

27                                                    JURY TRIAL DEMANDED
                                             1
28                                       COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 2 of 13 Page ID #:2




 1         H. Scott Salinas (“Salinas”), by and through his undersigned attorneys, hereby
 2   prays to this honorable Court for relief based on the following:
 3

 4                                     INTRODUCTION
 5         Salinas is an award-winning composer and performer. Throughout his career,
 6   he has worked on a variety of notable projects in film, television, and advertising. He
 7   performed and recorded an original audio work, and this work been misappropriated
 8   and used without permission by the Defendants, and each of them. These Defendants
 9   unlawfully distributed and broadcast unlawful copies of Salinas’ work. To make
10   matters worse, Defendants concealed this exploitation from Salinas and defrauded
11   him as to the work’s exploitation. This action follows to address the infringement.
12                              JURISDICTION AND VENUE
13         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
14   seq. and the Trademark Laws of the United States, under 15 U.S.C. §§ 1125, et seq.
15         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
16   (a) and (b).
17         3. This Court also has supplemental jurisdiction over the state law claims. This
18   Court has pendent jurisdiction over the claims arising under California law pursuant
19   to 28 U.S.C. § 1367(a) because the asserted state claims are substantially related to the
20   claims arising under the Trademark Laws of the United States. Furthermore, this Court
21   has pendent jurisdiction because both the state and federal claims are derived from a
22   common nucleus of operative facts and considerations of judicial economy dictate the
23   state and federal issues be consolidated for a single trial.
24         4. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
25   in that this is the judicial district in which a substantial part of the acts and omissions
26   giving rise to the claims occurred.
27
                                                 2
28                                           COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 3 of 13 Page ID #:3




 1                                         PARTIES
 2         5. Salinas is an individual residing in the state of California.
 3         6. Plaintiff is informed and believes and thereon alleges that The Procter &
 4   Gamble Company (“P&G”) is an Ohio Corporation, with its principal place of
 5   business located at One Procter & Gamble Plaza, Cincinnati, Ohio 45202, and is
 6   doing business in and with the state of California.
 7         7. Plaintiff is informed and believes and thereon alleges that Wieden +
 8   Kennedy, Inc. (“W+K”) is an Oregon Corporation, with its principal place of
 9   business located at 224 NW 13th Avenue, Portland, Oregon 97209 and is doing
10   business in and with the state of California.
11         8. Plaintiff is informed and believes and thereon alleges that Defendants Does
12   1 through 10, inclusive, are other parties not yet identified who have infringed
13   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
14   or have engaged in one or more of the wrongful practices alleged herein. The true
15   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
16   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
17   by such fictitious names, and will seek leave to amend this Complaint to show their
18   true names and capacities when same have been ascertained.
19         9. Plaintiff is informed and believes and thereon alleges that at all times
20   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
21   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
22   at all times acting within the scope of such agency, affiliation, alter-ego relationship
23   and/or employment; and actively participated in or subsequently ratified and/or
24   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
25   circumstances, including, but not limited to, full knowledge of each violation of
26   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
27
                                                 3
28                                          COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 4 of 13 Page ID #:4




 1                   CLAIMS RELATED TO PLAINTIFF’S WORK
 2         10. Plaintiff performed and recorded and exclusively owns an original audio
 3   work entitled Salinas Whistle, which has been registered with the United States
 4   Copyright Office.
 5        11. Prior to the acts complained of herein, Plaintiff entered into a license that
 6   allowed P&G to exploit the Salinas Whistle in their Old Spice marketing and
 7   advertising campaign for a limited period of time.
 8        12. Plaintiff is informed and believes and thereon alleges that after the licensing
 9   period ended, Defendants, and each of them, without notice to Plaintiff, continued to
10   exploit, broadcast, publish, and monetize the Salinas Whistle, though audio, video,
11   and other content that incorporated an audio work that is strikingly similar or
12   identical to the Salinas Whistle (hereinafter “Infringing Uses”). The Infringing Uses
13   were outside of the scope of the license and occurred without Plaintiff’s consent.
14        13. On information and belief, Plaintiff alleges that W+K, following the term of
15   the license, represented to Salinas that W+K engaged or authorized the engagement
16   of another performer to create a whistle recording to be used in the Old Spice
17   marketing and advertising campaign.
18        14. Plaintiff is informed and believes and thereon alleges that Defendants, and
19   each of them, licensed, broadcast, and otherwise exploited the Salinas Whistle
20   without Salinas’ consent and in violation of his rights.
21        15. Plaintiff is informed and believes that Defendants, and each of them,
22   copied the Salinas Whistle from a source to which they had access and broadcast and
23   distributed without Salinas’ consent the Salinas Whistle through online, broadcast,
24   radio, cable, and other means of transmission.
25

26

27
                                                4
28                                          COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 5 of 13 Page ID #:5




 1         16. Waveform images reflecting the Salinas Whistle and one non-inclusive
 2   exemplar of the Infringing Uses 1 are set forth hereinbelow and reflect that the
 3   Salinas Whistle and the whistle comprising the Infringing Uses are strikingly similar:
 4

 5                                       Salinas Whistle
 6

 7

 8

 9

10
                                  Infringing Uses Exemplar
11

12

13

14

15

16
                                FIRST CLAIM FOR RELIEF
17
               (For Copyright Infringement - Against All Defendants, and Each)
18
           17. Plaintiff repeats, realleges and incorporates herein by reference as though
19
     fully set forth the allegations contained in the preceding paragraphs of this
20
     Complaint.
21
           18. Plaintiff is informed and believes and thereon alleges that Defendants, and
22
     each of them, had access to the Salinas Whistle, including, without limitation,
23
     directly through Plaintiff, W+K, and through records related to the campaigns that
24
     incorporated the Salinas Whistle.
25
     1
26    The allegations in this complaint are made as to all exploitations that Defendants, or
     any of them, created, obtained, marketed, distributed, displayed, broadcast, licensed,
27
     or transmitted that incorporate the Salinas Whistle or material portions thereof.
                                                5
28                                          COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 6 of 13 Page ID #:6




 1         19. Plaintiff is informed and believes and thereon alleges that Defendants, and
 2   each of them, infringed Plaintiff’s copyright by exploiting the Salinas Whistle
 3   outside of the scope of any license and in Defendant’s advertising and marketing
 4   campaigns, including without limitation the campaigns for “Old Spice” products
 5   without the authorization of Plaintiff. This exploitation included, without limitation,
 6   the publishing, broadcast, and distribution of the Salinas Whistle on television, radio,
 7   online, and in other media.
 8         20. Defendants’, and each of their use and exploitation of the Salinas Whistle
 9   beyond the scope of the applicable license violated Plaintiff’s exclusive rights in the
10   Salinas Whistle.
11         21. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
12   suffered damages in an amount to be established at trial, including without limitation
13   lost profits, royalties, and a diminution in the value of the misappropriated works.
14         22. Due to Defendants’, and each of their, acts of copyright infringement as
15   alleged herein, Defendants, and each of them, have obtained direct and indirect
16   profits they would not otherwise have realized but for their infringement of
17   Plaintiff’s copyrights in the Salinas Whistle. As such, Plaintiff is entitled to
18   disgorgement of Defendants’, and each of their, profits, both direct and indirect, that
19   are attributable to the Infringing Uses, and/or the conduct described herein, in an
20   amount to be established at trial.
21         23. Plaintiff is informed and believes and thereon alleges that Defendants, and
22   each of them, have committed copyright infringement with actual or constructive
23   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
24   and continue to be, willful, intentional and malicious. Such misconduct provides the
25   basis on which Plaintiff seeks an order precluding Defendants, and each of them,
26   from offering certain legal defenses and positions.
27
                                                 6
28                                          COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 7 of 13 Page ID #:7




 1                              SECOND CLAIM FOR RELIEF
 2               (For Vicarious and/or Contributory Copyright Infringement – Against all
 3                                    Defendants, and Each)
 4         24. Plaintiff repeats, re-alleges, and incorporates herein by reference as
 5   though fully set forth, the allegations contained in the preceding paragraphs of this
 6   Complaint.
 7         25. Plaintiff is informed and believes and thereon alleges that Defendants
 8   knowingly induced, participated in, aided and abetted in and profited from the illegal
 9   distribution of the Salinas Whistle as alleged hereinabove.
10         26. Plaintiff is informed and believes and thereon alleges that Defendants,
11   and each of them, are vicariously liable for the infringement alleged herein because
12   they had the right and ability to supervise the infringing conduct and because they
13   had a direct financial interest in the Infringing Uses and conduct related thereto.
14         27. By reason of the Defendants’, and each of their, acts of contributory and
15   vicarious infringement as alleged above, Plaintiff has suffered and will continue to
16   suffer substantial damages to his business in an amount to be established at trial, as
17   well as additional general and special damages in an amount to be established at trial.
18         28.     Due to Defendants’, and each of their, acts of copyright infringement as
19   alleged herein, Defendants, and each of them, have obtained direct and indirect
20   profits they would not otherwise have realized but for their infringement of
21   Plaintiff’s copyrights in the Salinas Whistle. As such, Plaintiff is entitled to
22   disgorgement of Defendants’, and each of their, profits, both direct and indirect, that
23   are attributable to the Infringing Uses and/or the conduct described herein, in an
24   amount to be established at trial.
25         29. Plaintiff is informed and believes and thereon alleges that Defendants, and
26   each of them, have committed copyright infringement with actual or constructive
27   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
                                                 7
28                                           COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 8 of 13 Page ID #:8




 1   and continue to be, willful, intentional and malicious. Such misconduct provides the
 2   basis on which Plaintiff seeks an order precluding Defendants, and each of them,
 3   from offering certain legal defenses and positions.
 4                              THIRD CLAIM FOR RELIEF
 5            (For Violation of the Lanham Act – Against all Defendants, and Each)
 6         30.    Plaintiff repeats, re-alleges, and incorporates herein by reference as
 7   though fully set forth, the allegations contained in the preceding paragraphs of this
 8   complaint.
 9         31.    This is a claim for trademark infringement, false advertising, and false
10   designation of origin arising under 15 U.S.C. § 1125(a).
11         32.    Defendants have promoted and used in commerce strikingly or
12   confusingly similar versions of Plaintiff’s voice and performance, i.e., the Salinas
13   Whistle, and used that material in connection with Defendants’ goods and products
14   and without Plaintiff’s consent in a manner that infringes Plaintiff’s rights in
15   violation of 15 U.S.C. § 1125(a).
16         33.    Plaintiff is informed and believes and thereon alleges that Defendants
17   used the Salinas Whistle in connection with the promotion, marketing, and
18   advertising of Defendants’ businesses, goods, or services in a manner which is likely
19   to cause confusion, or to cause mistake, or to deceive the public that Defendants’
20   goods or services are authorized, sponsored, or approved by or are affiliated with
21   Plaintiff.
22         34.    Per Section 43(a) of the Lanham Act, Defendants have engaged in unfair
23   competition by using Salinas’ performance and the Salinas Whistle without Salinas’
24   consent; and, in doing so, Defendants, and each of them, have engaged in false
25   advertising and created a false association and/or false endorsement between Salinas
26   and Defendants, and each of them, and their respective products and services.
27
                                                 8
28                                           COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 9 of 13 Page ID #:9




 1         35.   Plaintiff at no time authorized or approved of Defendants’ use of his
 2   voice and performance beyond the scope of the original licensing agreement.
 3         36.   Plaintiff is informed and believes and thereon alleges that Defendants’
 4   acts as alleged herein were done with actual knowledge of Plaintiff’s ownership and
 5   prior use of his voice and performance in commerce and to the general public, and
 6   with the intent to unfairly compete, to trade upon Plaintiff’s reputation and goodwill
 7   by causing confusion and mistake among consumers and the public, and to deceive
 8   the public into believing that Defendants’ businesses, goods, or services are
 9   associated with, sponsored by, originate from, or are approved by Plaintiff, when they
10   are not.
11         37.   Defendants’ activities constitute willful and intentional infringement of
12   Plaintiff’s name, directly and/or indirectly, in total disregard of Plaintiff’s proprietary
13   rights, and were done despite Defendants’ knowledge that the use of Plaintiff’s name
14   was and is in direct contravention of Plaintiff’s rights. At a minimum, Defendants
15   acted with willful blindness or reckless disregard of Plaintiff’s rights or the rights of
16   the consuming public.
17         38.   Defendants have derived and received, and will continue to derive and
18   receive, gains, profits, and advantages from the use of Plaintiff’s name in an amount
19   that is not presently known to Plaintiff. By reason of Defendants’ actions,
20   constituting unauthorized use of Plaintiff’s voice and performance, Plaintiff has been
21   damaged and is entitled to monetary relief in an amount to be determined at trial.
22         39.   Due to Defendants’ actions, constituting unauthorized use of Plaintiff’s
23   voice and performance, Plaintiff has suffered and continues to suffer great and
24   irreparable injury, for which Plaintiff has no adequate remedy at law.
25                             FOURTH CLAIM FOR RELIEF
26          (For Violations of California Civil Code § 3344 and California Common Law
27                       Right of Publicity – Against all Defendants, and Each)
                                                  9
28                                           COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 10 of 13 Page ID #:10




 1         40.    Plaintiff repeats, re-alleges, and incorporates herein by reference as
 2   though fully set forth, the allegations contained in the preceding paragraphs of this
 3   complaint.
 4         41.    Plaintiff is informed and believes and thereon alleges that Defendants,
 5   and each of them, violated California Civil Code § 3344, et seq., and California
 6   common law by, inter alia, publishing and using Plaintiff’s voice as part of the
 7   Salinas Whistle within the state of California for purposes of advertising and
 8   promoting Defendants’ products, without first acquiring Plaintiff’s written consent to
 9   do so.
10         42.    Defendants, and each of them, knowingly used Plaintiff’s voice,
11   performance, and likeness for purposes of advertising, selling, and soliciting
12   purchases of products, merchandise, or goods, without Plaintiff’s prior consent.
13         43.    Due to Defendants’ actions, constituting unauthorized use of Plaintiff’s
14   voice, performance, and likeness, Plaintiff has suffered and continues to suffer
15   substantial and irreparable injury, for which Plaintiff has no adequate remedy at law.
16         44.    Due to Defendants’, and each of their, unlawful acts, Plaintiff is entitled
17   to injunctive relief barring Defendants from further violating Plaintiff’s rights as
18   alleged herein.
19         45.    Due to Defendants’, and each of their, unlawful acts, Plaintiff has
20   suffered general and special damages in an amount to be established at trial.
21         46.    Per statute, Defendants, and each of them, are liable for statutory
22   damages, costs, and attorneys’ fees.
23         47.    Plaintiff is informed and believes and thereon alleges that Defendants,
24   and each of them, have committed their unlawful acts, as alleged above, which were
25   willful, wanton, intentional, and malicious, which further subjects Defendants, and
26   each of them, to liability for enhanced or punitive damages.
27
                                                 10
28                                           COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 11 of 13 Page ID #:11




 1                                   FIFTH CLAIM FOR RELIEF
 2     (For Violations of California Business & Professions Code § 17200 – Against all
 3                                     Defendants, and Each)
 4          48.    Plaintiff repeats, re-alleges, and incorporates herein by reference as
 5    though fully set forth, the allegations contained in the preceding paragraphs of this
 6    complaint.
 7         49.     Defendants’ conduct as alleged herein, including without limitation their
 8   engagement in the Infringing Uses constitutes unlawful, unfair and fraudulent
 9   business practices, as well as acts as well and unfair, deceptive, untrue or misleading
10   advertising as prohibited by California Business and Professions Code § 17200.
11         50.     The aforementioned conduct has damaged Plaintiff in an amount to be
12   established at trial
13                                   SIXTH CLAIM FOR RELIEF
14                          (For Cancellation of Trademark Registration)
15          51.    Plaintiff repeats, re-alleges, and incorporates herein by reference as
16    though fully set forth, the allegations contained in the preceding paragraphs of this
17    complaint.
18          52. P&G registered, or caused to be registered with the U.S. Patent and
19    Trademark Office (“USPTO”) a trademark in the form of an audio recording, or
20    “sensory mark,” that incorporated Plaintiff’s voice and performance without
21    Plaintiff’s consent and without authority.
22          53. In doing so, P&G failed to advise the USPTO that its “sound mark”
23    consisted of Plaintiff’s voice and performance and failed to advise Plaintiff that it
24    was submitting the aforementioned application.
25          54. P&G falsely advised the USPTO that it had all rights and consent to register
26    the aforementioned “sensory mark.”
27
                                                   11
28                                            COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 12 of 13 Page ID #:12




 1         55. The USPTO, relying on Defendant’s material misrepresentations and
 2    omissions, granted to P&G a trademark registration for the aforementioned “sensory
 3    mark.”
 4         56. P&G obtained a trademark registration under USPTO Serial Number
 5    86168455 for the Salinas Whistle.
 6         57. This trademark registration was improperly issued and must be cancelled
 7    due to the aforementioned fraud and misconduct.
 8                                 PRAYER FOR RELIEF
 9         Wherefore, Plaintiff prays for judgment as follows:
10             a. That Defendants, their affiliates, agents, and employees be enjoined
11                from infringing Plaintiff’s rights in and to the Salinas Whistle and
12                Plaintiff’s voice, performance, and likeness and permanently restraining
13                and enjoining Defendants, their officers, agents, employees, and
14                attorneys, and all those persons or entities in active concert or
15                participation with them, or any of them, from advertising, marketing,
16                promoting, publishing, or otherwise using Plaintiff’s voice and
17                performance;
18             b. That Plaintiff be awarded all profits of Defendants, and each of them,
19                and actual damages in accordance with Section 35 of the Lanham Act,
20                15 U.S.C. § 1117;
21             c. That Plaintiff be awarded general and statutory damages as well as costs
22                and attorneys’ fees under Cal. Civ. Code § 3344 and California common
23                law;
24             d. That Plaintiff be awarded damages and injunctive relief under Cal. Bus.
25                & Profs. Code § 17200;
26             e. That Plaintiff be awarded on his copyright claims all profits of
27                Defendants, and each of them, plus all losses of Plaintiff, plus any other
                                                12
28                                          COMPLAINT
     Case 2:19-cv-06794 Document 1 Filed 08/05/19 Page 13 of 13 Page ID #:13




 1               monetary advantage gained by the Defendants through their
 2               infringement, the exact sum to be proven at the time of trial;
 3            f. That Plaintiff be awarded its costs and attorneys’ fees to the extent that
 4               they are available under the above statutes;
 5            g. That a trust be entered over the Infringing Uses, and all profits realized
 6               through the infringement;
 7            h. That an order, judgement, or decree issue cancelling P&G’s trademark
 8               registration for the Salinas Whistle, specifically that registration issued
 9               under USPTO Serial Number 86168455;
10            i. That Plaintiff be awarded pre-judgment interest as allowed by law;
11            j. That Plaintiff be awarded the costs of this action; and
12            k. That Plaintiff be awarded such further legal and equitable relief as the
13               Court deems proper.
14         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
15   38 and the 7th Amendment to the United States Constitution.
16
     Dated: August 5, 2019                           Respectfully submitted,
17

18
                                             By:     /s/ Scott Alan Burroughs
                                                     Scott Alan Burroughs, Esq.
19                                                   Trevor W. Barrett, Esq.
20
                                                     DONIGER / BURROUGHS
                                                     Attorneys for Plaintiff
21

22

23

24

25

26

27
                                                13
28                                          COMPLAINT
